DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


1- This office action is a response to an application filed on 11/12/2020, in which claims 1-12 are currently pending. The application is a national stage entry of PCT/KR2019/005884, International Filing Date: 05/16/2019 and claims foreign priority to 10-2018-0055702 , filed 05/16/2018.

Information Disclosure Statement
2- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.

Specification
3- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
4- The drawings were received on 11/12/2020. These drawings are acceptable.

Claim Interpretation - 35 USC § 112
5- The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6- This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
chopping module in claim 12, 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112 
7- The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8- Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically, claim 1 is rejected in view of the limitation “BOCDA”. A person having ordinary skills in the art will find the claims indefinite because the limitation "BOCDA" has not been defined in the claim.
The limitation “BOCDA” seems to be an acronym/abbreviation, however in order to avoid leaving a person having ordinary skills in the art in doubt or confusion or misinterpretation 
Claims 2-11 are similarly rejected by virtue of their dependence on claim 1.

As to claim 2, which reads “… to have the same form but…”, the underlined clauses appear to present antecedence issues.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

9- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10- Claims 1-11 are rejected under PRE-AIA  35 U.S.C. 102(a)(1) as being anticipated by Zadok et al. (PGPUB No. 20140083197, cited by Applicants).

As to claim 1, Zadok teaches an optical fiber BOCDA sensor for measuring a strain and a temperature at a certain position on a sensing fiber using Brillouin frequency shift (Figs. 1-9, Abstract and ¶ 16, 19, 59, 88, 102), comprising: a probe light phase modulator and a pumping light phase modulator, which can be independently controlled (224/220), on a probe light optical fiber line and a pumping light optical fiber line (¶ 38, 73-83 for ex.), respectively, so that a time difference is formed in a phase code pattern created in each of the probe light phase modulator and the pumping light phase modulator (¶ 76-77, 83), thereby adjusting a correlation peak position of pumping light and probe light on the sensing fiber (¶ 16, 84-88).  

As to claims 2-5, Zadok teaches the optical fiber BOCDA sensor of claim 1, wherein the optical fiber BOCDA sensor is configured to adjust the phase code patterns respectively created in the probe light phase modulator and the pumping light phase modulator(Claim 3) wherein the optical fiber BOCDA sensor adjusts a time difference of the phase code patterns respectively created in the probe light phase modulator and the pumping light phase modulator so that the correlation peak position corresponds to a position of the sensing fiber on which measurement is to be performed (¶ 75-76, 84-90 for ex.); (Claim 4) wherein the optical fiber BOCDA sensor adjusts bit widths of the phase code patterns respectively created in the probe light phase modulator and the pumping light phase modulator according to a length of a section of a position on the sensing fiber on which measurement is to be performed (¶ 55-58 for ex.); (Claim 5) wherein the optical fiber BOCDA sensor performs control to subtract a Brillouin spectrum obtained using a phase code pattern in which a bit width of a correlation peak position has a second size smaller than a predetermined first size from a 

As to claims 6-11, Zadok teaches the optical fiber BOCDA sensor of claim 1, wherein the optical fiber BOCDA sensor comprises: a light source (202); an optical fiber coupler dividing light traveling from the light source through an optical fiber into lights traveling to the probe light optical fiber line and the pumping light optical fiber line, respectively (204 dividing light from 202 towards 220 and 224); the sensing fiber having one end connected to an end of the probe light optical fiber line and the other end connected to the pumping light optical fiber line and causing amplification to Brillouin scattered light scattered to a rear of pumping light if there is a difference as large as a Brillouin frequency between frequencies of probe light and pumping light (¶ 9-10, 81); the probe light phase modulator (224) provided on the probe light optical fiber line and modulating a phase of the probe light to a predetermined phase code pattern (¶ 76-80, 83); 
a probe light electro-optic modulator provided on the probe light optical fiber line and adjusting probe light traveling from the probe light phase modulator to have frequency modulation near the Brillouin frequency of the sensing fiber (Figs. 2, 5 and ¶ 74-77; in 210/224); 
an optical fiber isolator (540) provided on the probe light optical fiber line, causing probe light traveling from the probe light electro-optic modulator to travel toward the sensing fiber, and blocking light traveling from the sensing fiber (Fig. 5 detailing Fig. 2’s electro optics); 
the pumping light phase modulator (220) provided on the pumping light optical fiber line and modulating a phase of pumping light to a phase code pattern having a time difference from a phase code pattern used in the probe light phase modulator (¶ 76-80, 83); an optical fiber circulator (234 for ex.) provided on the pumping light optical fiber line(Claim 7) wherein the optical fiber BOCDA sensor further comprises: a probe light optical fiber amplifier provided at a front of the optical fiber isolator on the probe light optical fiber line and amplifying probe light traveling to the optical fiber isolator (¶ 86-88, 94-101); (Claim 8) wherein the optical fiber BOCDA sensor further comprises: a polarization scrambler provided between the probe light electro-optic modulator and the optical isolator on the probe light optical fiber line and removing an influence of polarization of the probe light traveling from the probe light electro-optic modulator (¶ 95); (Claim 9) wherein the optical fiber BOCDA sensor further comprises: a lock-in amplifier provided at a rear of the photo receiver and amplifying Brillouin scattered light received by the photo receiver (Fig. 5; 546 for ex.); and a pumping light electro-optic modulator (516) provided on the pumping light optical fiber line and modulating pumping light traveling from the pumping light phase modulator into a sine wave to drive the lock-in amplifier (¶ 10, 16, 94-98 for ex.); (Claim 10) wherein the optical fiber BOCDA sensor further comprises: a pumping light optical fiber amplifier (520) provided at a front of the optical fiber circulator on the pumping light optical fiber line and amplifying pumping light traveling to the optical fiber circulator (¶ 94-98); (Claim 11) wherein the controller comprises: -4-Application No.: Not Yet Assigned Filing Date: Herewitha pulse pattern generator connected to the probe light phase modulator and the pumping light phase modulator and generating and applying the phase code patterns respectively used at the probe light phase modulator and the pumping light phase modulator (212/218/222/226/220/224 or 504/506/508); and an RF signal synthesizer connected to the probe 


Claim Rejections - 35 USC § 103

11- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


12- Claim 12 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Zadok.
As to claim 12, Zadok teaches the optical fiber BOCDA sensor of claim 9,
Zadok does not teach expressly wherein the controller includes a chopping module connected to the pumping light electro-optic modulator and the lock-in amplifier and controlling light at regular time intervals.
However, the Examiner takes Official Notice that mechanical, electrical or optical choppers, are widely used in conjunction with a lock-in amplifier to increase the SNR ratio of the measured signals (See MPEP 2143 Sect. I. B-D).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Zadok in view of general signal processing considerations so that the controller includes a chopping module connected to the pumping light electro-optic modulator and the lock-in amplifier and controlling light at regular time intervals, with the advantage of effectively increasing the SNR of the measured signals and optimize their results. 
Conclusion

The Applicants are invited to contact the Examiner to examine options, if any, for overcoming the prior art used and cited, before filing a new reconsideration request.
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886